DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed November 24, 2020 is acknowledged and has been entered.  Claims 1 and 2 have been amended.  Claims 1-9 are now pending in the instant application.  All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	 Claims 8 and 9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 10, 2020.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


effective amount of an animal-protein-free botulinum toxin composition, whereby a symptom of the glabellar lines, marionette lines, brow furrows, lateral canthal lines is thereby effectively alleviated for a period of time longer than that of an animal-protein-containing botulinum toxin
composition, does not reasonably provide enablement for a method to reduce frequency of treatment with botulinum toxin, comprising:
providing an animal-protein free botulinum toxin composition for local administration by injection at a treatment site, wherein administration of a first therapeutically effective amount is separated by a time interval from administration of a second therapeutically effective amount, said time interval being greater than a time interval between first and second treatment of a therapeutically effective amount of an animal-protein containing botulinum toxin composition administered by injection at the treatment site.    The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification is enabled for methods for treating a glabellar lines, marionette lines, brow furrows, lateral canthal lines, and any combinations thereof in a patient in need thereof, the method comprising the step of locally administering a therapeutically effective amount of an animal-protein-free botulinum toxin composition, whereby a symptom of the glabellar lines, marionette lines, brow furrows, lateral canthal lines is 
[0027] A disease or disorder is "alleviated" if the severity of a symptom of the disease or disorder, the frequency with which such a symptom is experienced by a patient, or both, is reduced. 
[0028] As used herein, the term "animal-protein-free botulinum toxin composition" refers to a botulinum toxin composition that does not contain blood derived, blood pooled or other animal derived products (e.g. does not contain albumin). In certain embodiments, the animal-protein-free botulinum toxin composition is free of human serum albumin or recombinant human albumin.
[0033] As used herein, the terms "effective amount," "pharmaceutically effective amount" and "therapeutically effective amount" refer to a nontoxic but sufficient amount of an agent to provide the desired biological result. That result may be reduction and/or alleviation of the signs, symptoms, or causes of a disease, or any other desired alteration of a biological system. An appropriate therapeutic amount in any individual case may be determined by one of ordinary skill in the art using routine experimentation.
[0043] Compositions useful in the invention include an animal-protein-free botulinum toxin composition. In certain embodiments, the animal-protein-free botulinum toxin composition is in a liquid formulation. 
[0044] In certain embodiments, the liquid pharmaceutical composition used in the present invention comprises botulinum toxin, polysorbate 20, and methionine.

[0058] In certain embodiments, the present invention provides a lyophilized preparation of a botulinum toxin composition comprising: 1) botulinum toxin; 2) polysorbate; 3) methionine; and 4) one or more components selected from a group consisting of sugar, sugar alcohol, an ionic compound, and a combination thereof.
[0070] In certain embodiments, the efficacy of the animal-protein-free botulinum toxin composition (e.g., a liquid formulation or a lyophilized form) persists longer in the patient compared to an animal-protein-containing botulinum toxin composition. In certain embodiments, the administration of the animal-protein-free botulinum toxin composition (e.g., a liquid formulation or a lyophilized form) allows for larger interval time between administrations of the botulinum toxin composition compared to the interval time when using an animal-protein-containing botulinum toxin administered at the same or comparable dose and at the same or comparable sites.
[0082] In certain embodiments, methods of the invention can be useful for the treatment, reduction of symptoms, and/or prevention of achalasia, anal fissure, anismus, blepharospasm, cerebral palsy, cervical dystonia, cervicogenic headache, hemifacial spasm, dyshidrotic eczema, dysphagia, dysphonia, esophageal dysmotility, esophageal muscular ring, esotropia (infantile), eyelift, facial myokymia, gait disturbances (idiopathic 
[0086] In certain embodiments, by increasing the interval time between treatments, the treatment regimen allows for a reduction in the frequency of treatment. Therefore, the invention provides the potential for enhanced patient convenience. The increased interval time between treatment and lower frequency of treatment also has the potential to provide reduced side effects.
[0117] The results presented herein demonstrate that MT10109L is safe and effective for the treatment of glabellar lines. MT10109L treatment resulted in significant improvement of glabellar frown line severity at both maximal contraction and rest by live assessment at week 4 and week 16. The results of photographic assessment by blinded raters and subject's assessment in this study indicate that ona-BoNT/A and MT10109L did not differ significantly in any variable at any point. The result also showed that MT10109L may provide greater improvement than ona-BoNT/A at week 16. The results presented here also suggest that efficacy of MT10109L persisted longer than ona-BoNT/A. Commercially available BoNT/A preparations were very diverse and had different efficacies and safety because of their unique biologic nature (Klein A W, et al., Plast Reconstr Surg., 2008; 121(6):413e-422e). Of these, ona-BoNT/A is the best known type which dominates the botulinum toxin market since it was first approved and marketed in the United States in 1989 (Yang G H, et al., Dermatologic Surgery, 2013; 39(lpt2):165-170). As a consequence, the 
However, the scope of conditions includes temporary improvement in appearance of moderate to severe lateral canthal lines associated with orbicularis oculi muscle activity, detrusor overactivity associated with a neurologic condition, chronic migraine, upper limb spasticity, cervical dystonia, primary axillary hyperhidrosis, blepharospasm and strabismus, idiopathic overactive bladder, headaches, migraines, depression (see full list in paragraph 82).
The state of the art is unpredictable as it relates to the full scope of the claimed invention (a method to reduce frequency of treatment with botulinum toxin comprising providing an animal-protein free botulinum toxin composition for local administration by injection at a treatment site, wherein administration of a first therapeutically effective amount is separated by a time interval from administration of a second therapeutically effective amount, said time interval being greater than a time interval between first and second treatment of a therapeutically effective amount of an animal-protein containing botulinum toxin composition administered by injection at the treatment site).
The state of the art teaches the use of Botox and other commercial botulinum toxins that all contain albumin (Botox, Myobloc, Neurobloc, Dysport) to treat numerous conditions and diseases (Lang, Lippincott's Case Management, March/April 2004, 9/2:109-112). The use of commercially available botulinum toxin all contain albumin, but methods using botulinum without albumin have not been shown to be supported for 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to method to reduce frequency of treatment with botulinum toxin, treating the large genus of conditions using animal protein-free botulinum toxin composition, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in 

The rejection is maintained for the reasons of record.    Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive.  “…Applicants have specified that the claimed method to reduce frequency of treatment with botulinum toxin is limited to “a condition in a patient thereby affected”. As recognized in pages 6-7 of the present Office Action, the Specification indicates that methods disclosed in the application can potentially be used for a number of conditions beyond glabellar lines, marionette lines, brow furrows, lateral canthal lines, and combinations thereof. The Specification sets forth numerous examples of conditions, and 

However, it is the Examiner’s position that the specification is enabled for a method for treating a glabellar lines, marionette lines, brow furrows, lateral canthal lines, and any combinations thereof in a patient in need thereof, the method comprising the step of locally administering a therapeutically effective amount of an animal-protein-free botulinum toxin composition, whereby a symptom of the glabellar lines, marionette lines, brow furrows, lateral canthal lines is thereby effectively alleviated for a period of time longer than that of an animal-protein-containing botulinum toxin composition.    The claims broadly claim “…treatment with botulinum toxin for a condition in a patient thereby affected…”.   The scope of condition is defined by the numerous conditions/diseases set forth in paragraph 0082 of the instant specification.    The specification does not enable the full scope of the claimed invention.   The specification indicates 

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

6.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 9,480,731. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim methods of treatment with botulinum toxin for a condition, comprising:
providing an animal-protein free botulinum toxin composition for local administration by injection at a treatment site, wherein administration of a first therapeutically effective amount is separated by a time interval from administration of a second therapeutically effective amount, said time interval being greater than a time interval between first and second treatment of a therapeutically effective amount of an animal-protein containing botulinum toxin composition administered by injection at the treatment site.   The claims differ in that the issued patent claims recite specific conditions and symptoms, however, the instant specification discloses that the 

7.	No claims are allowed.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Auto-mated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645


/Nita M. Minnifield/Primary Examiner, Art Unit 1645